******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. OLES J. BAPTISTE
                (SC 18957)
Rogers, C. J., and Palmer, Zarella, Eveleigh, McDonald and Vertefeuille, Js.
     Argued December 12, 2013—officially released January 21, 2014

   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Michael L. Regan, state’s
attorney, and Stephen M. Carney, senior assistant
state’s attorney, for the appellant (state).
  Annacarina Jacob, senior assistant public defender,
for the appellee (defendant).
                          Opinion

  PER CURIAM. The defendant, Oles J. Baptiste, was
convicted, after a jury trial, of assault of a peace officer
in violation of General Statutes § 53a-167c1 and two
counts of interfering with an officer in violation of Gen-
eral Statutes § 53a-167a.2 The trial court rendered judg-
ment in accordance with the verdict and the defendant
appealed to the Appellate Court, which initially affirmed
the judgment of the trial court. State v. Baptiste, 114
Conn. App. 750, 772, 970 A.2d 816 (2009). We granted the
defendant’s petition for certification and subsequently
determined that the defendant did not waive Golding3
review on his claim of instructional error and, accord-
ingly, reversed the judgment of the Appellate Court and
remanded the case to that court for further proceedings.
State v. Baptiste, 302 Conn. 46, 57–58, 23 A.3d 1233
(2011).
   Upon remand, the Appellate Court reversed the judg-
ment of the trial court and concluded that the trial
court violated the defendant’s constitutional rights by
improperly failing to instruct the jury that it had to
consider the reasonableness of the force used by the
police in determining whether the officer was acting
‘‘in the performance of his duties’’ at the time of the
alleged assault. (Internal quotation marks omitted.)
State v. Baptiste, 133 Conn. App. 614, 627–28, 36 A.3d
697 (2012). Accordingly, the Appellate Court remanded
the case to the trial court for a new trial. Id., 629.
Thereafter, we granted the state’s petition for certifica-
tion to appeal from the judgment of the Appellate Court
limited to the following issue: ‘‘Did the Appellate Court
properly determine that the trial court’s instructions to
the jury regarding the charge of assault of a peace
officer were inadequate?’’ State v. Baptiste, 304 Conn.
921, 41 A.3d 661 (2012). We conclude that certification
was improvidently granted and dismiss the appeal.
  The factual background of this case is set forth in
the Appellate Court’s opinion. State v. Baptiste, supra,
133 Conn. App. 616–21. ‘‘Detectives James Tetreault
and Corey Poore, of the Norwich police department,
set up surveillance for drug related activities outside
the residence of Robert L’Homme, located at 28 8th
Street in Norwich. During the surveillance, the officers
observed a motor vehicle with three occupants stop at
L’Homme’s residence. The passenger in the front seat
exited the vehicle, entered the residence and in less
than one minute returned to the vehicle. The officers
followed the vehicle for approximately 200 or 300 yards
until it left the road. The officers approached the vehicle
and spoke with the occupants, who admitted that they
had purchased crack cocaine from a Jamaican male
inside of L’Homme’s residence. At that time, the officers
decided to return to L’Homme’s residence with another
detective, Robert Blanch, to investigate the drug dealer.
   ‘‘The officers wore plain clothes, but they displayed
their badges. They knocked on the front door, and
L’Homme allowed them inside. The officers encoun-
tered the defendant in a bedroom located in the back
of the apartment. Poore, recognizing the defendant from
numerous previous contacts and observing him trying
to chew and swallow something, believed that he was
trying to swallow crack cocaine. Poore also identified
a female in the bedroom with the defendant as a known
crack cocaine user and prostitute. Poore did not ver-
bally identify himself as a police officer because he and
the defendant knew each other well. Poore asked the
defendant for consent to search him, and the defendant
consented. Poore also informed the defendant that the
police had information that he was dealing crack
cocaine out of the apartment. The defendant did not
respond. After Poore conducted a standard search and
did not find contraband, he turned his attention to the
female occupant in the room. Poore began speaking
with the female, and the defendant tried to push his
way out of the bedroom. Blanch and Poore tried to
calm the defendant, but the defendant became more
excited and aggravated. The defendant continued to
push by the officers and encountered Tetreault in the
kitchen area.
   ‘‘The officers continued to try to gain control of the
situation by calming down the defendant so that they
could continue their investigation. The defendant was
combative and used his feet to push [himself] off of
kitchen appliances. All three officers were engaged in a
physical struggle to maintain control over the situation.
Tetreault tried to prevent the defendant from pushing
past him by grabbing the defendant’s shoulders and
then wrapped his arm around the defendant’s shoulder
and chest areas. The defendant bit Tetreault on his
lower left bicep, causing pain and bruising. Tetreault
yelled out and stated that the defendant had bitten him.
At that time, the officers decided to arrest the defendant
for assaulting Tetreault. The officers had to subdue the
defendant physically by bringing him to the floor and
handcuffing him.
   ‘‘The officers took the defendant outside the apart-
ment where a uniformed officer, Steven Lamantini, had
arrived with a marked patrol car. After the defendant
was taken outside, he continued to kick, scream and act
aggressively. The defendant was placed in the cruiser,
where he tried to kick out the back window of the
cruiser and damaged a rear dash light by slamming his
head into it. Lamantini removed the defendant from the
vehicle, and the defendant attempted to bite Lamantini.
The defendant was not compliant with Lamantini, who
ordered the defendant to stop resisting. Another officer
arrived with pepper spray and employed it on the defen-
dant. At that point, the defendant calmed down and was
transported to the police station.’’ (Footnote omitteds;
internal quotation marks omitted.) Id., 616–18.
   ‘‘[T]he defendant testified as to the following facts.
‘At approximately 3 p.m. on November 29, 2005, the
defendant was in Norwich on business and saw
L’Homme on the street. L’Homme waved to the defen-
dant, and the defendant pulled his vehicle over to speak
with him. The defendant asked L’Homme about the
injuries to L’Homme’s face, which looked like the result
of a beating. L’Homme stated that he could not stay
outside but invited the defendant into his apartment to
talk. L’Homme and the defendant entered the apartment
and proceeded to the bedroom where a woman was
sitting. L’Homme introduced her as his girlfriend, gave
the defendant beer and sat down next to the woman.
The defendant sat down in a chair in front of L’Homme
and the woman.
  ‘‘ ‘The defendant also testified that less than five
minutes later there was a knock at the door that
L’Homme got up to answer. A man the defendant did
not know entered the room, looked at the defendant
and asked, ‘‘what you got?’’ The man did not identify
himself as a police officer. The man touched the defen-
dant’s pocket, did not find anything and continued to
search the bedroom, including a jacket on the bed.
The man started talking to the woman, and they began
arguing. The defendant believed that the man was either
a robber, the woman’s boyfriend or the person who
had assaulted L’Homme. The defendant did not con-
sider that the man who patted him down might be a
police officer.
  ‘‘ ‘Additionally, the defendant testified that he did not
want to get involved and got up to find L’Homme in
the living room. When the defendant tried to leave,
someone started choking him from behind. The defen-
dant testified that the man ‘must [have been] sneaking
in the house somewhere’ to get behind the defendant
when he was walking toward the front door of the
apartment. The defendant testified that he was scared
for his life, so he pulled the man’s arm off of his neck
and bit the man’s arm. The first man came running into
the living room, catching the defendant’s legs, and the
defendant slipped and slammed into the ground. A third
man joined in the struggle, and the three men held the
defendant’s feet and arms and kicked him in the face
and beat him.
  ‘‘ ‘The defendant testified that he first thought the
men might be police officers when they handcuffed
him. At that point, he kept calling out, ‘‘brother, brother,
why do this to me, why doing this to me?’’ After they
handcuffed him, the three officers continued to assault
him, even after they had placed him in the back of a
patrol car.
  ‘‘ ‘Finally, the defendant testified that at no point had
the men identified themselves as police officers and
that none of the men had police badges showing. As
soon as he found out that they were police officers, he
apologized and began begging.’ ’’ (Footnotes omitted.)
Id., 619–21.
   The Appellate Court determined that the defendant
asserted a claim of excessive force and that, in accor-
dance with State v. Davis, 261 Conn. 553, 571–72, 804
A.2d 781 (2002), when a defendant is charged with
assault of a peace officer or interfering with an officer,
in lieu of a self-defense instruction, the court must pro-
vide ‘‘a detailed instruction that the state must establish
that the police officer had been acting in the perfor-
mance of his duty and that a person is not required to
submit to the unlawful use of physical force during the
course of an arrest, whether the arrest itself is legal or
illegal . . . .’’ (Internal quotation marks omitted.) State
v. Baptiste, supra, 133 Conn. App. 627.
   In the present case, the trial court charged the jury
that the state had to prove that the victim of the crime
was a reasonably identifiable peace officer or known
to the defendant as a peace officer; the conduct of the
defendant occurred while that peace officer was acting
in the performance of his duties; the defendant had
the specific intent to prevent the peace officer from
performing his lawful duties; and the defendant caused
physical injury to the peace officer. The trial court
instructed the jury as follows: ‘‘ ‘ ‘‘The phrase ‘in the
performance of his duties’ means that the police officer
is simply acting within the scope of what he’s employed
to do. The test is whether the police officer was acting
in his capacity as an officer or engaging in some frolic
of his own. You will make this determination based on
the circumstances of this case.’’ ’ ’’ Id., 624.
   The Appellate Court concluded that, ‘‘[v]iewed in the
context of the factual issues raised at trial, the instruc-
tions given by the court in this instance failed to provide
a sufficiently detailed explanation of one of the ele-
ments of the crime of assault of a peace officer. Our
Supreme Court has determined that a defendant is enti-
tled to a detailed instruction on the element of ‘in the
performance of his duties’ in lieu of an instruction
regarding self-defense. State v. Davis, supra, 261 Conn.
571 (concluding that ‘the failure to provide such instruc-
tions when the defendant has presented evidence, no
matter how weak or incredible, that the police officer
was not acting in the performance of his duty, effec-
tively operates to deprive a defendant of his due process
right to present a defense’). Instead, in instructing the
jury on the element of ‘in the performance of his duties,’
the court gave a basic definition of the phrase but
improperly neglected to outline the requisite compo-
nent of reasonable force.’’ State v. Baptiste, supra, 133
Conn. App. 627–28. Accordingly, the Appellate Court
reversed the judgment of conviction and remanded the
case for a new trial. Id., 629.
  On appeal to this court, the state contends that the
challenged charge was adequate and if there was any
error, it was harmless. After examining the entire record
on appeal and considering the briefs and oral arguments
of the parties, we have determined that the appeal in
this case should be dismissed on the ground that certifi-
cation was improvidently granted.
      The appeal is dismissed.
  1
     Although § 53a-167c has been amended by the legislature several times
since the events underlying the present case; see, e.g., Public Acts 2011,
No. 11-175, § 4; those amendments have no bearing on the merits of this
appeal. In the interest of simplicity, we refer to the current revision of
the statute.
   2
     We also note that § 53a-167a has been amended by the legislature several
times since the events underlying the present case. See, e.g., Public Acts
2010, No. 10-110, § 51. Those amendments, however, have no bearing on
the merits of this appeal. In the interest of simplicity, we refer to the current
revision of the statute.
   3
     State v. Golding, 213 Conn. 233, 239–40, 567 A.2d 823 (1989).